DETAILED ACTION
In view of the Appeal Brief filed on 12/22/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786           
                                                                                                                                                                                             
Currently, claims 1-11 and 13-23 are pending in the application. Claim 12 is cancelled by Applicant. Claims 8 and 10 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thigpen (US 1,837,691).
In regards to claim 20, Thigpen teaches in Figure 7 a first digit cover (first piece of sheet metal 1/lining 4/strips of adhesive tape 6) having a distal end (outer end 2 of first piece of sheet metal 1/lining 4/strips of adhesive tape 6) and a proximal end (inner end 3 of first piece of sheet metal 1/lining 4/strips of adhesive tape 6), the proximal end (inner end 3 of first piece of sheet metal 1/lining 4/strips of adhesive tape 6) comprising a first guide loop attachment (first tapered inner end 3, having holes 7, 8; holes 7, 8 are shown in Figure 2 to have a closed loop structure); a second digit cover (second piece of sheet metal 1/lining 4/strips of adhesive tape 6) having a distal end (outer end 2 of second piece of sheet metal 1/lining 4/strips of adhesive tape 6) and a proximal end (inner end 3 of second piece of sheet metal 1/lining 4/strips of adhesive tape 6), the proximal end (inner end 3 of second piece of sheet metal 1/lining 4/strips of adhesive tape 6) comprising a second guide loop attachment (second tapered inner end 3, having holes 7, 8; holes 7, 8 are shown in Figure 2 to have a closed loop structure); a strap (flat string 5) configured to form a closed loop (Figure 7 and pages 1-2, lines 99-5 teach the ends of the flat string 5 being “fastened together” to form a closed loop), wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 1,837,691) in view of Logan et al. (US 6,505,349).
In regards to claims 1, 3 and 4, Thigpen teaches in Figures 1, 2, 4 and 6 a tubular sleeve (piece of sheet metal 1, lining 4, strips of adhesive tape 6; strips of adhesive tape 6 are shown in Figures 4 and 6 to encircle the user’s finger, forming a tubular structure) for one or more digits (piece of sheet metal 1, lining 4, strips of adhesive tape 6 are shown in Figures 4 and 6 to be positioned on a user’s finger), wherein the tubular sleeve (piece of sheet metal 1, lining 4, strips of adhesive tape 6) has an opening (into which the user’s finger is positioned, as shown in Figures 4 and 6) and a length (as shown in Figures 4 and 6) and is closed along (at the portions including solid material) at least part of the length (as shown in Figures 4 and 6); a strap (flat string 5) with a closed loop (Figures 4 and 6 and pages 1-2, lines 99-5 teach the ends of the flat string 5 being “fastened together” to form a closed loop), wherein the closed loop (Figures 4 and 6 and pages 1-2, lines 99-5 teach the ends of the flat string 5 being “fastened together” to form a closed loop) is configured to encircle a palm of the user’s hand between an index finger and a thumb of the user (flat string 5 is capable of being 
Thigpen does not teach that the at least one guide loop attachment has a width from 0.1 inches to 2 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the at least one guide loop attachment has a width from 0.1 inches to 2 inches, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the width of the at least one guide loop attachment could be varied to most comfortably accommodate the anatomy of a specific user.

However, Logan et al. teaches in Figures 1-4 and column 4, lines 37-52 an analogous device with a thermal pack (packs 50; taught to be heated or cooled to provide temperature regulation) incorporated in the tubular sleeve (glove 12), the thermal pack (50) is fully enclosed (by pocket 30) in the tubular sleeve (glove 12) such that there is no direct contact of the thermal pack (50) with a user’s skin when the therapeutic digit cover (10) is worn by the user; wherein the tubular sleeve (12) has a pocket (30) configured to accept the thermal pack (50); wherein the pocket (30) is an open pocket (pocket 30 is taught to have opening 32 and therefore, is open).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the therapeutic digit cover of Thigpen to include a thermal pack incorporated in the tubular sleeve, the thermal pack is fully enclosed in the tubular sleeve such that there is no direct contact of the thermal pack with a user’s skin when the therapeutic digit cover is worn by the user; wherein the tubular sleeve has a pocket configured to accept the thermal pack; wherein the pocket is an open pocket as taught by Logan et al. because this element is known to provide a user relief from hand and wrist pain due to hand injury, as Logan et al. teaches in columns 2-3, lines 66-2.
In regards to claim 2, Thigpen and Logan et al. teach the apparatus of claim 1. Thigpen teaches in Figures 2 and 4 that the tubular sleeve (piece of sheet metal 1, lining 4, strips of adhesive tape 6) is conical (Figures 2 and 4 teach the piece of sheet metal 1 and lining 4 having a tapered configuration, resembling the shape of a cone).
In regards to claim 9, Thigpen and Logan et al. teach the apparatus of claim 1. Thigpen teaches in Figures 4 and 6 that the tubular sleeve (piece of sheet metal 1, lining 4, strips of adhesive tape 6) is configured to accept at least one finger of the hand of the user.
In regards to claim 11, Thigpen and Logan et al. teach the apparatus of claim 1. Thigpen teaches in Figures 2 and 4 that the at least one guide loop attachment (tapered inner end 3, having holes 7, 8) is a patch (inasmuch as tapered inner end 3 is structured as a small piece of material) that allows for compression to be administered in specific areas of the user’s hand (inasmuch as the flat string 5 can be tightened to apply compression to an area of the user’s hand by compressing the material of tapered inner end 3 against the user’s hand).
In regards to claim 13, Thigpen and Logan et al. teach the apparatus of claim 1. Thigpen teaches in Figures 4 and 6 and pages 1-2, lines 99-3 that the strap (flat string 5) is adjustable (inasmuch as the ends of the flat string 5 can be adjustably fastened together by altering the point along the length of the flat string 5 at which the ends of the flat string 5 are tied together, as shown in Figures 4 and 6).
In regards to claim 15, Thigpen and Logan et al. teach the apparatus of claim 1. Thigpen teaches in Figures 4 and 6 and page 1, lines 84-88 that the tubular sleeve (piece of sheet metal 1, lining 4, strips of adhesive tape 6) is adapted to extend up to a .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 1,837,691), in view of Logan et al. (US 6,505,349) and further in view of Helenick (US 6,141,801).
In regards to claim 5, Thigpen and Logan et al. teach the apparatus of claims 1 and 3. Thigpen and Logan et al. do not teach that the pocket is a stitched closed pocket.
However, Helenick teaches in Figure 5 and column 8, lines 60-65 an analogous device in which the pocket (98) is a stitched closed pocket (taught to “have a closed circumferential margin 104…this margin defined…by stitching 90”).
It would have been obvious to one having ordinary skill in the art before the effective filing of invention to modify the pocket of Thigpen as modified by Logan et al. to be a stitched closed pocket as taught by Helenick because this element is known to better hold the thermal pack in position, as Helenick teaches in column 9, lines 14-18.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 1,837,691), in view of Logan et al. (US 6,505,349) and further in view of Coleman et al. (US 2006/0101558).
In regards to claim 6, Thigpen and Logan et al. teach the apparatus of claims 1 and 3. Thigpen and Logan et al. do not teach that the pocket is a different color than a color of the therapeutic digit cover.
However, Coleman et al. teaches in [0027] an analogous device in which the pocket is a different color than (“pocket of a different color than”) a color of the cover (brief panel).
It would have been obvious to one have ordinary skill in the art before the effective filing of invention to modify the pocket of Thigpen as modified by Logan et al. such that the pocket is a different color than a color of the cover as taught by Coleman et al. because this element is known to enable a user to readily identify the location of the mouth of the pocket in use, as Coleman et al. teaches in [0027].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 1,837,691), in view of Logan et al. (US 6,505,349) and further in view of Wilson et al. (US 2006/0004427).
In regards to claim 7, Thigpen and Logan et al. teach the apparatus of claim 1. Thigpen and Logan et al. do not teach that the thermal pack comprises one or more of: gel, flax seed, rice, and corn.
However, Wilson et al. teaches in [0006] an analogous device wherein the thermal pack (“temperature-retaining gel-filled thermal packs”) comprises one or more of: gel, flax seed, rice, and corn.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the thermal pack of Thigpen as modified by  because this element is known to remain cold for a longer period of time than ice, and remain viscous at low temperatures, which allows it to more comfortably conform to the contours of an injured limb, as Wilson et al. teaches in [0006].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 1,837,691), in view of Logan et al. (US 6,505,349) and further in view of Krenzel (US 9,827,133).
In regards to claim 14, Thigpen and Logan et al. teach the apparatus of claim 1. Thigpen and Logan et al. do not teach that the strap includes a ladder lock buckle for adjustment of the strap.
However, Krenzel teaches in Figure 1 an analogous device in which the strap (adjustable restraint 39) includes a ladder lock buckle (shown positioned on the adjustable restraint 39 in Figure 1) for adjustment of the strap (39).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the strap of Thigpen as modified by Logan et al. to include a ladder lock buckle for adjustment of the strap as taught by Krenzel because this element is known in the art to be an alternate modality for providing adjustable securement of a strap, as Krenzel teaches in column 9, lines 37-40.

Claims 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 1,837,691), in view of Logan et al. (US 6,505,349) and further in view of Thibodo, Jr. (US 6,561,995).
In regards to claim 16, Thigpen teaches in Figures 1, 2, 4 and 6 and page 2, lines 45-48 positioning a therapeutic digit cover (piece of sheet metal 1, lining 4, strips of adhesive tape 6) comprising a tubular sleeve (piece of sheet metal 1, lining 4, strips of adhesive tape 6; strips of adhesive tape 6 are shown in Figures 4 and 6 to encircle the user’s finger, forming a tubular structure) to cover at least one digit (page 1, lines 84-88 teaches “the splint is of sufficient length to extend from a point adjacent the wrist along the metacarpal bone and finger to a point adjacent the outer end of the finger, preferably slightly beyond the same”), wherein the tubular sleeve (piece of sheet metal 1, lining 4, strips of adhesive tape 6) has an opening (into which the user’s finger is positioned, as shown in Figures 4 and 6) and is closed along (at the portions including solid material) at least part of its length (as shown in Figures 4 and 6), the therapeutic digit cover (piece of sheet metal 1, lining 4, strips of adhesive tape 6) comprising at least one guide loop attachment (tapered inner end 3, having holes 7, 8; holes 7, 8 are shown in Figure 2 to have a closed loop structure); securing (pages 1-2, lines 99-12 teaches “a flat string 5 or equivalent flexible element of suitable length is provided at the inner end of the splint in ready position to be passed around the wrist and its free ends fastened together for anchoring the inner end of the splint thereto, strips of adhesive tape 6 being preferably used for carrying the splint to the finger at the places desired” and “the string 5 may be of absorbent material and is preferably slidably connected to the inner end of the splint, as, for instance, by passing the string through any desired pair of a, series of pairs of holes 7, 8”) the therapeutic digit cover (piece of sheet metal 1, lining 4, strips of adhesive tape 6) with a strap (flat string 5) placed through the at least one guide loop attachment (tapered inner end 3, having holes 7, 8), the at least 
Thigpen does not teach chilling or heating a thermal pack; and placing the thermal pack into the opening; and that the strap is a closed loop that encircles a palm of a hand between an index finger and a thumb of the user.
However, Logan et al. teaches in column 4, lines 47-52 an analogous method that includes chilling (“placed in the refrigerator to be cooled”) or heating (“placed in…a microwave to be heated”) a thermal pack (pack 50 of temperature-retentive material); and placing (column 4, lines 37-38 teaches removably inserting first pack 50 into the opening 32, 38 in one of the pockets 30, 36) the thermal pack (50) into the opening (32, 38).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Thigpen to include chilling or heating a thermal pack; placing the thermal pack into the opening as taught by Logan et 
Thigpen and Logan et al. do not teach the strap is a closed loop that encircles a palm of a hand between an index finger and a thumb of the user.
However, Thibodo, Jr. teaches in Figure 2 an analogous method wherein the strap (strip 30) is a closed loop that encircles a palm of a hand between an index finger and a thumb of the user (as shown in Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Thigpen as modified by Logan et al. to include that the strap is a closed loop that encircles a palm of a hand between an index finger and a thumb of the user as taught by Thibodo, Jr. because this step is known to be an alternate method of “firmly attaching” the therapeutic digit cover to the hand, as Thibodo, Jr. teaches in column 7, lines 59-62.
In regards to claim 18, Thigpen, Logan et al. and Thibodo, Jr. teach the method of claim 16. Thigpen teaches in pages 1-2, lines 99-12 and page 2, lines 45-48 that adjusting the strap (flat string 5) includes looping the strap (flat string 5) through one or more guide loop attachments (tapered inner end 3, having holes 7, 8) to hold the strap (flat string 5) in place (pages 1-2, lines 99-12 teaches “a flat string 5 or equivalent flexible element of suitable length is provided at the inner end of the splint in ready position to be passed around the wrist and its free ends fastened together for anchoring the inner end of the splint thereto, strips of adhesive tape 6 being preferably used for carrying the splint to the finger at the places desired” and “the string 5 may be of absorbent material and is preferably slidably connected to the inner end of the splint, as, 
In regards to claim 19, Thigpen, Logan et al. and Thibodo, Jr. teach the method of claim 16. Thigpen teaches in Figure 7 and page 2, line 44 the therapeutic digit cover (piece of sheet metal 1, lining 4, strips of adhesive tape 6) is a first therapeutic digit cover, the method further comprising positioning a second therapeutic digit cover (piece of sheet metal 1, lining 4, strips of adhesive tape 6) on the hand of the user (page 2, line 44 teaches that “a plurality of splints may be used,” as shown in Figure 7).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 1,837,691), in view of Logan et al. (US 6,505,349), in view of Thibodo, Jr. (US 6,561,995) and further in view of Krenzel (US 9,827,133).
In regards to claim 17, Thigpen, Logan et al. and Thibodo, Jr. teach the method of claim 16. Thigpen teaches in page 2, lines 45-48 that adjusting (page 2, lines 45-48 teaches “readjustment and range of “play” may be secured by the loosening and tightening of the string [5] around the wrist”) the strap (flat string 5) includes tightening and loosening the strap (flat string 5).
Thigpen, Logan et al. and Thibodo, Jr. do not teach that adjusting the strap includes utilizing a ladder lock buckle fastener.
	However, Krenzel teaches in Figure 1 and column 9, lines 37-40 an analogous method wherein adjusting the strap (strap 42) includes utilizing a ladder lock buckle fastener (adjustable ladder loc 70).
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 1,837,691) in view of Krenzel (US 9,827,133).
In regards to claim 21, Thigpen teaches the apparatus of claim 20. Thigpen does no teach that the strap comprises a ladder lock buckle fastener.
However, Krenzel teaches in Figure 1 and column 9, lines 37-40 an analogous device in which the strap comprises a ladder lock buckle fastener.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the strap of Thigpen to include ladder lock buckle fastener as taught by Krenzel because this element is known in the art to be an alternate modality for providing adjustable securement of a strap, as Krenzel teaches in column 9, lines 37-40.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen (US 1,837,691).
In regards to claims 22 and 23, Thigpen teaches the apparatus of claim 20. Thigpen teaches in page 2, line 44 that “a plurality of splints may be used” and teaches 
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide third and fourth digit covers as recited in claims 22 and 23, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One having ordinary skill in the art before the effective filing of the invention would find it obvious the providing third and fourth digit covers would enable third and fourth fingers to be supported, protected and immobilized as needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eisenberg (US 4,787,376)
Newmark (US 2,633,126)
Fallek (US 732,532)
Vincent (US 1,128,556)
Taylor (US 883,761)
Corliss (US 883,452)
Iverson (US 942,262)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/7/2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786